DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Nov. 30, 2021 has been entered. Applicant's amendments/remarks have been fully considered.

Allowable Subject Matter
2.	Claims 1-9 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-8 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “...a signal selector configured to select and output one of a charging-oriented voltage command for charging the battery or a predetermined burst mode voltage command for operation of the low-voltage DC-to-DC converter in a burst mode in which the battery is not charged; a battery charge/discharge current limiter configured to generate a voltage command compensation value for limiting charge current of the battery when the signal selector outputs the charging-oriented voltage command and limiting discharge current of the battery when the signal selector outputs the predetermined burst mode voltage command; and a controller configured to control an output voltage of the low-voltage DC-to-DC converter to follow a compensated voltage command generated by applying the voltage command compensation value to the voltage command output by the signal selector.” as set forth in the claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Primary Examiner, Art Unit 2849